Citation Nr: 0526340	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  99-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-
concussive headaches, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
tendonitis of the left elbow and wrist.

3.  Entitlement to an initial evaluation greater than 10 
percent from December 23, 1996 for residuals of neck strain 
with myofascial pain syndrome involving the neck, upper back, 
and shoulder blade areas. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to November 
1969, from March 1971 to March 1974, and from October 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO continued 
noncompensable and 10 percent disability evaluations assigned 
to the service-connected tendonitis of the left elbow and 
post-concussive headaches, respectively.  By that same rating 
action, the RO granted service connection for residuals of a 
neck strain with myofascial pain syndrome involving the neck, 
upper back and shoulder blade areas, and the RO assigned an 
initial noncompensable evaluation, effective December 23, 
1996. 

In September 2003, the Board remanded the veteran's claims to 
the RO for additional development.  By a December 2003 rating 
action, the RO assigned a 10 disability evaluation for the 
service-connected neck strain with myofascial pain syndrome 
involving the neck, upper back, and shoulder blade areas and 
a 50 percent rating for post-concussive headaches.  The 10 
percent rating was made effective from the date service 
connection was awarded-December 23, 1996.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected neck strain with 
myofascial pain syndrome involving the neck, upper back, and 
shoulder blade areas, the issue has been framed as that 
listed on the front page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 125- 126 (1999).
 
By the December 2003 rating decision, the RO also granted 
service connection for left shoulder rotator cuff syndrome, 
with degenerative osteoarthritis of the acromioclavicular 
joint.  In view of this award, the previously developed issue 
of service connection for left shoulder disability has been 
resolved and is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d.1156 (Fed. Cir. 1997).  
Thus, the only issues remaining for appellate review are the 
ones listed on the front page of this decision:  entitlement 
to an increased evaluation for post-concussive headaches, 
currently evaluated as 50 percent disabling; entitlement to 
an increased (compensable) evaluation for tendonitis of the 
left elbow and wrist; and, entitlement to an initial 
evaluation greater than 10 percent from December 23, 1996 for 
residuals of neck strain with myofascial pain syndrome 
involving the neck, upper back, and shoulder blade areas. 

In a June 2005 written argument to the RO, the veteran's 
representative raised the issue of entitlement to an 
increased evaluation for service-connected left shoulder 
rotator cuff syndrome with degenerative osteoarthritis of the 
acromioclavicular joint, evaluated as 10 percent disabling.  
As this issue has not been developed for appellate review, it 
is referred to the RO for consideration. 


REMAND

In September 2003, the Board remanded the veteran's claims to 
the RO for additional development.  However, a review of the 
September 2003 remand reveals that the Board failed to 
instruct the RO to make proper notifications to the veteran 
under the Veterans Claims Assistance Act of 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which was signed into law during the pendency of his 
appeal.  

As noted in the September 2003 remand, the Board had 
previously undertaken action to develop evidence in the case.  
The Board had also issued a letter to the RO in September 
2002 in an attempt to satisfy the VCAA notification 
requirements.  Nevertheless, the Board's authority to perform 
such actions was invalidated in the case of Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  This decision by the Federal Circuit was 
noted in the Board's September 2003 remand; however, as noted 
above, the Board did not reflect on what needed to be done by 
the RO in this specific case.  Among other things, the 
Board's attempt at proper VCAA notice in September 2002 was 
inadequate.  The Board told the veteran about the VCAA and of 
the new requirement to provide notice as to what was required 
to substantiate the veteran's claims, but the Board did not 
provide the required notice-notice of what was in fact 
required to substantiate the claims.

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159 (2004).

As noted above, the veteran has not been provided the 
specific notice required by the VCAA.  On remand, the RO 
should therefore ensure that the veteran is advised as to 
what is required to substantiate each of his claims for 
higher ratings.

Additionally, with respect to the claim for an initial 
evaluation greater than 10 percent for service-connected 
residuals of a neck strain with myofascial pain syndrome 
involving the neck, upper back and shoulder blades, the Board 
notes that there has been a change in the law affecting the 
adjudication of claims involving the spine.  Effective 
September 26, 2003, the entire section of the rating schedule 
that addresses disabilities of the spine was revised.  68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  By a December 2003 
rating action, the RO informed the veteran of the 
aforementioned changes to the rating criteria.  Despite this 
notice, additional development of the medical evidence is 
nevertheless required as a result of the changes in the 
rating criteria.  The Board finds that giving the veteran an 
opportunity to appear for a VA orthopedic examination would 
be appropriate because the current severity of his service-
connected residuals of neck strain with myofascial pain 
syndrome involving the upper neck, upper back, and shoulder 
blade areas is unclear.  The Board notes that although the 
veteran's cervical spine was examined during a June 2003 VA 
examination of the spine, the record does not contain a 
current examination that takes into account the new rating 
criteria for evaluating diseases and injuries of the spine.  
Additionally, while the June 2003 examiner had been asked to 
assess functional losses due to the pain the veteran 
experienced, no findings were made that could be used to 
apply pertinent rating criteria.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims 
folders and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically told 
of what is required to substantiate his 
increased evaluation claims for service-
connected post-concussive headaches and 
tendonitis of the left wrist and forearm, 
and for an initial evaluation greater 
than 10 percent for residuals of a neck 
strain with myofascial pain syndrome 
involving the upper neck, upper back, and 
shoulder blades, and of the information 
or evidence he should submit, as well as 
the information or evidence that VA will 
yet obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should also be asked 
to submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159 (2004).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected post-concussive 
headaches, tendonitis of the left wrist 
and forearm, or residuals of a neck 
strain with myofascial pain syndrome 
involving the upper neck, upper back, and 
shoulder blades since June 2003.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folders.  

3.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
specifically to determine the current 
severity of the cervical spine 
disability.  The claims folders, a copy 
of this remand, copies of 38 C.F.R. § 
4.71a (Diagnostic Code 5290) (2003), and 
38 C.F.R. § 4.71a (2004), along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  

The examiner should determine the current 
severity of the veteran's service-
connected neck strain with myofascial 
pain syndrome involving the upper neck, 
upper back, and shoulder blade areas.  
All indicated studies should be 
conducted.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.71a (Diagnostic Code 5290) 
(2003), and 38 C.F.R. § 4.71a (2004).  In 
addition, after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as pain, 
etc., and should equate such problems to 
the rating criteria. (In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state. See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner should 
specifically note whether, because of 
age, body habitus, neurologic disease, or 
other factors not the result of the 
residuals of neck strain with myofascial 
pain syndrome involving the upper neck, 
upper back, and shoulder blade areas, the 
range of motion demonstrated by the 
veteran should be considered normal.  If 
so, an explanation should be provided.  
The rationale for all opinions should be 
explained in detail.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  
With respect to the issue of entitlement 
to an initial evaluation greater than 10 
percent for service-connected residuals, 
neck strain with myofascial pain syndrome 
involving the upper neck, upper back, and 
shoulder blade areas on appeal, 
consideration of whether "staged" 
ratings are warranted should be 
undertaken.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should address each 
of the 3 issues remaining on appeal, 
unless a benefit is granted to the 
veteran's satisfaction.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

